Name: Commission Regulation (EEC) No 370/80 of 15 February 1980 opening an invitation to tender for the mobilization of semi-milled long grain rice as food aid for Caritas
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2. 80 Official Journal of the European Communities No L 40/27 COMMISSION REGULATION (EEC) No 370/80 of 15 February 1980 opening an invitation to tender for the mobilization of semi-milled long grain rice as food aid for Caritas Whereas the award under the invitation to tender must be made to the tenderer offering the best terms ; Whereas, should force majeure make it impossible to complete the operation in question within the time limits specified, it must be made clear who is to bear the liability for any resulting costs ; Whereas provision should be made for security to be given to guarantee fulfilment of the obligations arising by virtue of participation in the invitation to tender ; Whereas the Italian intervention agency should be made responsible for the tendering procedure ; Whereas the Commission must be informed quickly of the tenders submitted in response to the invitation and of those accepted by the intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as amended by Regula ­ tion (EEC) No 11 3/80 (2 ), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (4 ), as last amended by Regulation (EEC) No 2543/73 ( 5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 8 May 1979 the Council of the European Communities declared that it proposed, by way of Community action , to grant the equivalent of 1 250 tonnes of husked rice (in other words , 925 tonnes of semi-milled long grain rice) to Caritas under its 1 978/79 food-aid programme ; Whereas pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 2750/75 the goods may be purchased anywhere on the Community market ; Whereas tenders should be invited for the supply of the product to the port of shipment in the vicinity of the vessel , the goods to be set down at the place nomi ­ nated by the recipient or its agent ; Whereas, in view of the different monetary circum ­ stances in the Member States, the observation of these conditions is not guaranteed by the application of exchange rates applicable in the framework of the common agricultural policy since monetary compensa ­ tory amounts do not apply in the rice sector ; whereas it is advisable to take account of the monetary situa ­ tion as regards different offers ; HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders are hereby invited for the supply to Caritas by way of Community food-aid action , of 925 tonnes of semi-milled long grain rice . 2 . The tendering procedure shall take place in Italy in two lots . The product shall be mobilized on the Community market . The product shall be loaded for departure from any Community port . 3 . The product referred to in paragraph 1 is to be delivered to the port of shipment in the vicinity of the vessel . The goods must be set down at the place nomi ­ nated by the recipient country or its agent, the timing of delivery being settled by the tenderer and the recip ­ ient country's agent . 4 . The successful tenderer shall deliver the product specified in paragraph 1 in new jute sacks lined with cotton sacks of a net capacity of 50 kilograms. (') OJ No L 166, 25 . 6 . 1976, p. 1 . ( 2 ) OJ No L 16, 22 . 1 . 1980, p. 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . No L 40/28 Official Journal of the European Communities 16. 2. 80 The following shall be printed on the sacks : Lot No 1 (500 tonnes) : 'Riz semi-blanchi / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite / Caritas / Kinshasa via Matadi / 5217'; Lot No 2 (425 tonnes) : 'Riz semi-blanchi / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Pour distribution gratuite / Caritas / Kinshasa via Matadi / 5218 '. notice of invitation to tender as a result of the late availability of the vessels to be used for sea transporta ­ tion, the resulting costs shall be borne by the interven ­ tion agency. Article 6 1 . The tenderer shall give security of a value of 12 ECU per tonne of goods. It shall be released :  in the case of all tenderers whose tenders are unsuccessful or are not accepted,  in the case of the successful tenderer, when the operations concerned have been carried out within the prescribed time limit and on submission of the original export licence duly granted and endorsed by the competent authorities of the Member State mentioned in the tender pursuant to Article 3 (2),  in the case of the successful tenderer, for quanti ­ ties supplied by reason of force majeure. 2. The security required under paragraph 1 may be provided in the form of a cash deposit or of a guarantee issued by a credit institution conforming to criteria laid down by each Member State . Article 7 1 . The semi-milled long grain rice referred to in Article 1 to be supplied to Caritas must meet the following requirements :  moisture : 15%,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1 -5 % maximum,  stained grains : 1 % maximum,  yellow grains : 0 050 % maximum,  amber grains : 0-20 % maximum. Rice not meeting these requirements shall be refused . 2 . Tenders for supply to Caritas of the semi-milled long grain rice referred to in Article 1 must relate to a product with the following characteristics :  moisture : 1 5 % ,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1-5% maximum, -  stained grains : 1 % maximum,  yellow grains : 0-050 % maximum,  amber grains : 0-20 % maximum . To allow for the possibility of re-bagging, the successful tenderer shall supply 2 % of new empty sacks, of the same quality as those containing the goods but with the printing followed by a capital letter 'R '. Article 2 1 . The decision on tenders received in response to the invitation provided for in Article 1 shall be taken on 3 March 1980 . 2 . The closing date for the submission of tenders shall be 3 March 1980 at 12 noon . 3 . The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than nine days before the closing date for the submission of tenders. Article 3 1 . The prices offered must be expressed in the currency of the Member State in which the invitation to tender was issued . 2. The rates used for converting into ECU those offers made in national currencies shall be :  the central rate in cases where the relevant currency is held at any given moment within a band of 2-25 % ,  in other cases, the average spot exchange rate during the period from Wednesday of one week to Tuesday of the following week and which immedi ­ ately precedes the time limit for the submission of tenders . Article 4 The contract shall be awarded to the tenderer offering the best terms . However, if the tenders submitted do not appear to correspond to normal market prices and costs, the intervention agency may cancel the invitation to tender. Article 5 If the tenderer is unable to deliver the goods in compliance with Article 1 (3) on the date given in the 16. 2 . 80 Official Journal of the European Communities No L 40/29 4. The intervention agency shall request the successful tenderer to supply the following informa ­ tion : (a) after each shipment, a certificate showing the quan ­ tities dispatched and the quality of the products ; (b) the date of departure of the vessels . The information indicated above shall be forwarded by the intervention agency to the Commission imme ­ diately upon receipt . 5 . When the intervention agency responsible for the operations relating to tendering is not the interven ­ tion agency which appoints the successful tenderer, it shall send as soon as possible to the latter the informa ­ tion necessary for releasing the security . Article 9 On delivery of the goods at the port of shipment, a handing-over certificate shall be supplied to the successful tenderer, acting as agent for the Commu ­ nity, by the agent of the recipient country, or, in the absence of the latter, by the intervention agency of the Member State in whose territory the port of shipment is situated . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 8 1 . The Italian intervention agency shall be respon ­ sible for the operations relating to the invitation to tender provided for by this Regulation . 2 . It shall forthwith communicate to the Commis ­ sion the list of firms which have responded to the invi ­ tation to tender, specifying the terms of each tender, together with the name and business name of the successful tenderer. 3 . Where the customs export formalities for the mobilized product are completed in a Member State other than that in which the invitation to tender is issued, the intervention agency of the latter Member State shall be responsible for the operations following tendering, including payment to the successful tenderer. In such case, the intervention agency choosing the successful tenderer shall immediately inform the inter ­ vention agency of the Member State concerned and shall supply it with all the information which it may require . Furthermore, the amount of the successful tender shall be paid after it has been converted using the average of the spot rates referred to in Article 3 (2) to the tenderer in the currency of the Member State in which the operations relating to the tendering are completed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1980 . For the Commission Finn GUNDELACH Vice-President